 'In theMatter ofSUSSEX HATS,INC.acidUNITED HATTERS, CAP &MILLINERYWORKERS' INTERNATIONALUNION, AFLtCase No. 1-CA 407.Decided July 28, 19419DECISIONANDORDEROn May 31, 1949,TrialExaminer Henry J. Kent issued his Inter-mediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and 8 (a) (5) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Report.attached hereto.Thereafter,the Respondent filed exceptions to theIntermediate Report, and a supporting brief.Pursuant to the provisions of Section3 (b) of theNational LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connectionwith thisproceeding to a three-member panel[Members Reynolds,Murdock, and Gray].The Board has reviewed the rulings of the Trial Examiner at the,hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diateReport, theexceptions and brief filed by the Respondent,and theentire record in the case,' and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingaddition :We find that the course of conduct followedby theRespondent, fromthe very beginning,reflected bad faith and an intent to avoid ratherthan to reach an agreement on a contract.Furthermore,the Respond-end cannot avail itself of a claim of union loss of majority on April.27, 1948, becausethe presumption of majority status cannot be re-butted during the year following certification.IThe request of the Respondent for oral argument is denied because the record andthe brief submitted by Respondent,in our opinion,adequately present the issues andpositions of the parties.85 N. L.R. B., No. 73.399 400DECISIONS OF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Sussex Hats,Inc.,Holyoke, Massachusetts, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Hatters, Cap &MillineryWorkers' International Union, AFL, as the exclusive rep-resentative of all production employees of the Respondent, includingpackers, shippers, learners, and part-time students, but excluding ex-ecutives, office employees, maintenance employees, and all super-visors as defined in the Act ;(b) In any manner interfering with the efforts of United Hatters,Cap & Millinery Workers' International Union, AFL, to bargaincollectively with .it on behalf of the employees in the aforesaid ap-propriate unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with United Hatters, Cap &Millinery Workers' International Union, AFL, as the exclusive rep-resentative of all production employees of the Respondent, includingpackers, shippers, learners, and part-time students, but excludingexecutives, office employees, maintenance employees, and all super-visors as defined in the Act;(b)Post at its plant in Holyoke, Massachusetts, copies of thenotice attached hereto, marked "Appendix A." 2 Copies of saidnotice, to be furnished by the Regional Director for the First Region,shall, after being duly signed by the Respondent or its representative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any othermaterial ;(c)Notify the Regional Director for the First Region,in writing,within ten (10) days from the date of the receipt of this Order, whatsteps the Respondent has taken to comply herewith.2 In the eventthis Orderis enforcedby decree of a United States Courtof Appeals, thereshall be inserted in the notice,before the words,"A DECISION AND ORDER"the words,"A DECREE OF THE UNITED STATES COURT OF APPEALS.'ENFORCING.'.' ' . SUSSEX HATS, INC.APPENDIX ANOTICE TOALL EMPLOYEES401Pursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with UNITED HAT-TERS, GAP & MILLINERY WORKERS' INTERNATIONAL UNION, AFL,as the exclusive representative of:All production employees at our Holyoke plant, includingpackers, shippers, learners, and part-time students, but excludingexecutives, office employees, maintenance employees, and all super-visors as defined in the Act and if an understanding is reached,embody such understanding in a signed agreement.WE WILL NOT in any manner interfere, with the efforts of theabove-named union to bargain with us, or refuse to bargain withsaid union as the exclusive representative of the employees in thebargaining unit set forth above.SUSSEXHATS, INC.,Employer.Dated----------------------By ------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the dateof posting,and must not be altered, defaced, or covered byany othermaterial.INTERMEDIATE REPORTTorbert H. MacDonald,Esq.,for the General Counsel.Edward B. Cooley, Esq.,of Springfield, Mass., for the Respondent.Mr. Edwin Erwin,of Holyoke,Mass., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on May 26, 1948,1 by United Hatters, Cap&MillineryWorkers' International Union, herein called the Union, the General Counsel ofthe National Labor Relations Board,2 by the Regional Director for the FirstRegion(Boston,Massachusetts)issued a complaint,dated December 7, 1948,against Sussex Hats, Inc., Holyoke,Massachusetts, herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair labor1A copy of this said charge was duly served upon the Respondent on May.27, 1948.'The General Counsel and his representative at the hearing are herein referred to asthe General Counsel,and the National Labor Relations Board is referred to as the Board. =402DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices affecting commerce within the meaning of Section 8 (a) (1) and (5).and Section 2 (6) and (7) of the National Labor Relations Act, as amended, byPublic Law 101, 80th Congress, Chapter 120, 1st Session,3 herein called the Act..Copies of the charge, complaint, and notice of hearing were duly served uponthe Respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the Respondent on or about May 1, 1947, and thereafter, refused to bargaincollectivelywith the Union as the exclusive bargaining representative of theRespondent's employees within an appropriate bargaining unit, and that par-ticularly on or about April 12, 1948, the Respondent refused to enter into awritten collective bargaining agreement with the Union containing those pro-visions upon which the parties had reached an agreement, although the Board-on April 30, 1947, had certified the Union as statutory representative of the em-ployees for the purposes of collective bargaining.The complaint alleged that.by the foregoing conduct the Respondent engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and (5) of the Act.Thereafter the Respondent duly filed its answer in which it admitted the facts..alleged in the complaint regarding its business operations, but denied that it hadengaged in any of the alleged unfair labor practices.Pursuant to notice, a hearing was held on January 11 and 12, 1949, at Spring-.field,Massachusetts, before Henry J. Kent, the undersigned Trial Examiner duly.designated by the Chief Trial Examiner.The General Counsel and the Respond-ent were represented by counsel and the Union by an official representative..Pull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the end of the hearing a motion by the General Counsel to conform thepleadings to the proof in respect to formal matters was granted.At the sametime the Respondent moved to dismiss the complaint on the ground that serviceof the "complaint" was made -upon Respondent more than 6 months after the.alleged unfair labor practices allegedly occurred thereby violating Section 10 (b),of the amended Act.This motion was denied.The limiting language of Section10 (b) refers to the time of filing a charge with the Board, and service of a copythereof upon Respondent, rather than the date of issuance of a complaint'Upon the conclusion of the hearing, the undersigned advised the parties that.they might presently argue orally before, and, thereafter, file briefs with theundersigned within 15 days.The General Counsel and Respondent set forth theirrespective positions in oral argument appearing on the record.Thereafter, upon..arequest from the Respondent, the time to file briefs was extended until Febru--ary 7, 1949, by the Chief Trial Examiner.Briefs have been duly received fromthe General Counsel and Respondent.Upon the entire record in the case and from his observation of the witnesses,-the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSussex Hats,Inc., a Massachusetts corporation,is engaged in the manufactureof ladies'hats atHolyoke, Massachusetts.In addition to its plant in Holyoke,the Respondent maintains a sales office in New YorkCity.During the last 63 61 Stat. 136.4SeeMatter of Vanette Hosiery Mills,80 N. L.R. B. 1116. SUSSEXHATS, INC.403months of 1946, the Respondent purchased raw materials, consisting principallyof felt bodies and. straw materials, amounting in value to more than $70,000,approximately 50 percent of which was shipped to its plant from points outside theCommonwealth of Massachusetts.During the same period the Respondent soldfinished products valued in excess of $150,000, 95 percent of which was shippedto points outside the Commonwealth of Massachusetts.'The Respondent concedes that it is engaged in commerce within the meaningof the Act.H. THE ORGANIZATIONINVOLVEDUnited Hatters, Cap & Millinery Workers' International Union, affiliatedwith the American Federation of Labor, is a labor organization admitting em-ployees of the Respondent to membership.III. THE UNFAIR LABOR PRACTICESA. Sequence of material events1. - Certification of the Union as statutory bargaining representativeUpon a petition duly filed, the Board conducted a consent prehearingelectionamong Respondent's employees on February 28, 1947.At the close of the electiona Tally of Ballots was furnished the parties.The Tally shows thatthere wereapproximately 54 eligible voters and that 51 ballots were cast, of which 26 werefor the Union, 22 were against, and 3 were challenged.Thereafter, a hearing was held in the matter on March 17, 1947.' Followingthe hearing the Union was certified by the Board on April 30, 19.47, as the statu-tory bargaining representative of Respondent's employees pursuant to Section 9(a) of.the National Labor Relations Act for the employees in the following de-scribed appropriate unit in accordance with Section 9 (b) of the said NationalLabor Relations Act : °All production employees of the Respondent, including packers, ship-pers, learners, and part time students, but excluding. executives, office em-ployees,maintenance employees, and all supervisory employees with au-thority to hire, promote, discharge, discipline or otherwise effect changesin the status of employees, or effectively recommend such action.Relying upon the said certification by the Board, the complaintalleges, theRespondent admits in its answer, and the undersigned finds that on April 30,1947, the Union was duly certified as statutory bargaining representative forRespondent's employees, in accordance with Section 9 (a) of the National LaborRelations Act, for those employees in that appropriate unit set forth above pur-suant to Section 9 (b) of the said National Labor Relations Act.2.Factual findings regarding the refusal to bargainFollowing the said certification, the Union by letter dated May 3, 1947, re-quested the Respondent to fix a date for a bargaining conference.This letterwas ignored by the Respondent insofar as the Union, at least, was informed.On6The abovefindings were made by theBoard in theflatter of Sussex Hats,Inc.(CaseNo. 1-R-3565),73 N. L. R. B. 737. It was stipulated by the partiesherein that thepresent business operations'of the Respondentare substantially similar, except for a cur-tailment in the amountof the gross businesshandled.6 SeeMatter of Sussex Hats, Inc.,73 N. L.R. B. 737.857829-50-vol. 85-27 404DECISIONS OF NATIONAL LABORRELATIONS BOARDMay 23, 1947, the Union sent a second and similar request to bargain to Re-spondent.This too elicited no response from the Respondent.Thereafter, laterin the same month, Edwin Irwin, an organizer in charge of the Union's affairsat this plant, called William Wolf, the Respondent's president,. on the telephone.Irwin complained to Wolf regarding the delay in commencing negotiations.Wolf,on this occasion, informed Irwin that he, Wolf, was too busy to engage in bar-gaining conferences and said he was delegating authority to Edward B. Cooley,the Respondent's attorney, to bargain with the Union.7Following the above telephone conversation with Wolf, Irwin called Cooley onthe telephone and arranged for a meeting with Cooley, at Cooley's office in Spring-field,Massachusetts, on June 10, 1947.At the meeting, Irwin handed Cooley adraft of a proposed contract:The meeting was of short duration and concludedwith a statement by Cooley that he would read over and consider the Union's pro-posals.Irwin and Cooley met again about 2 weeks later in Cooley's office. At thesecond meeting, Irwin, at Co.oley's request, explained to Cooley the Union's inter-pretation of the various terms in the proposed agreement.On this occasion,Cooley failed to commit the Respondent regarding the acceptance of any of theprovisions but said they would receive further consideration.Hence, nothingof moment was accomplished at this meeting.Irwin and Cooley met again for a third meeting, also at Cooley's office, aboutJuly 10.At this meeting Cooley stated that they should have no trouble in finallyreaching an agreement upon the purely formal provisions although he refused tocommit himself definitely regarding those matters.Cooley asserted that all sub-stantive terms liable to affect the financial interests of Respondent such as wageincreases, paid holidays and also provisions regarding union security would haveto be first submitted to Wolf for the latter's approval before Cooley couldenter into any commitments concerning them. Irwin asserted that at this meet-ing he complained to Cooley that they had made no progress toward consummat-ing an agreement since they first met, and that he endeavored without success to,at least, get a commitment from Cooley regarding the more formal provisions inthe proposed agreement.The above findings are based upon the credible and undenied testimony of Ir-win, because Cooley, the only other person concerned in these conversations, gaveno testimony at the hearing.That Cooley, in fact, possessed limited bargainingauthority is convincingly shown by Wolf's testimony at the hearing, which was asfollows :Q.When you gave [Cooley] power of attorney what did you say?A.Well, he had to negotiate on all points, that he can agree to all thepoints, but when he comes to the money matters, anything pertaining tofinance or union shop, he shall take it up with me.Q. In negotiating a contract with any union, what, in your mind, are themost vital parts of that contract that are about to affect you?A. The most vital parts are the increase in wages, or paid holidays, orwelfare and union shops.Q. And on those points Mr. Cooley had no authority to bargain at all?A. No, Sir.Q. By "No, Sir" you mean . . .PThese findings are based upon the credible and undenied testimony of Irwin, corrobo-rated in part by testimony given by Wolf. SUSSEX HATS, INC.405A. I mean, he had authority to bargain on it, but he had to consult meabout it.He .. .Q. Did he have final authority to agree to any such proposal?A. Not on those five points he didn't; on all the others he did.Following the above meeting which was held in July, conflicting vacationschedules of Cooley and. Irwin prevented the holding of another meeting untilsometime after the middle of August.Meanwhile the Union called a strike at the plant on or about August 14, 1947..According to Irwin the strike was called off on the same morning itcommenced..Some of the key' employees walked into work when the plant opened. Irwin;said he then concluded to end the strike and requested iill of the employees to,report for work on that day, and all but six employees did so. '.At the next negotiating meeting held on or about August 15, 1947, the Xniorfwas represented by William Munger, executive secretary of the parent union,and Irwin.Cooley was the sole representative present for the Respondent.At the opening of this meeting, Cooley asserted that he was unwilling to continuewith the negotiations unless and until the Union withdrew certain unfair labor.practice charges previously filed by the Union. Irwin refused to withdraw thecharges and the Union representatives left Cooley's office where the meetingtook place!Thereafter, Irwin called Cooley in September to inform the latter that hewould withdraw the charges after which Cooley agreed to meetwith Irwin onsome unspecified date later. in that same month. Before they met,Irwin de-livered a revised draft of the proposed contract to Cooley's office.This draftWas substantially similar to the earlier draft previously submitted by the Union,except that a demand for a closed shop had been deleted. in order to comply withthe provisions of the so-called Taft-Hartley Act.At the opening of the September meeting between Irwin and Cooley, Cooleyasked Irwin. if the unfair labor practice charges. had been withdrawn. Irwinreplied that they had not been formally withdrawn, but assured Cooley. that the,Union would not press for action concerning them, which explanation, accordingto Irwin, satisfied Cooley.The two'men then started to discuss the contract:According to the .credible and undenied testimony of Irwin, who, as previouslyunable to elicit any commitment from Cooley regarding any of the contract pro-visions other than the so-called preamble clause, which, in sum, stated that the.Union had been certified as exclusive representative, and that the parties desiredto enter into a mutually satisfactory agreement. Irwin then expressed dissatis-faction concerning the delay and failure to consummate an agreement, where-upon Cooley asserted, "Well, look, this is as far as you and I can go.We"haven't come to any agreement.We keep having these meetings;. we cannot.come to any conclusion ; any further action is up to you.."With that remark.from Cooley the meeting ended and Irwin withdrew.sThese charges consisted of : (1) an original charge filed April 3, 1947, alleging thatRespondent had discriminatorily laid off four employees;(2) an amended charge filed'May 27, 1947,which in substance corresponded to the,earlier charge except that thenames of two of the four employees named in the earlier charge had been deleted ; .and(3) a second amended charge restating the allegations in the first amended charge and,.in addition averring a refusal to bargain on May 1, 1947,and thereafter.The record:shows that copies of the three above charges were served upon the Respondent by regis--tered mail on July 14, 1947. 406DECISIONS OF NATIONAL LABORRELATIONS BOARDDuring the approximately next 2 months, national officers of the Unionattempted to negotiate with some of the Respondent's officials at New York City.Insofar as the record shows nothing concrete developed as a result of these effortsJby the Union.Following the failure of the Union's national officers to consummate an agree-:.ment, Irwin requested one of the Board's agents at its Regional Office at Boston,Massachusetts, to press the charges that had been previously filed by the Union.Field Examiner Shooer arranged for a conference with representatives of the.Respondent and the Union at the Board's Regional Office in Boston.This meeting, which was held on or about November 18, 1947, was attended byRespondent's president,Wolf, and Cooley.' Irwin and Walter R. Donovan, anattorney for the Union, were present to represent the Union and Shooer waspresent on behalf of the Board.At this meeting, the parties discussed all of theterms and conditions of the agreement submitted by the Union.Many of theformal provisions were agreed upon as well as some of those provisions regarding-working conditions at the plant, especially those which merely conformed toconditions currently in effect at the plant.But the Respondent refused to agree,toany wage increases, pay for holidays not worked or other terms conferringbenefits upon employees which would affect the Respondent financially.Respond-ent also refused to accede to the Union's request for a union shop.At the meetingthe Respondent also agreed to furnish the Union with the schedule of wage ratescurrently in effect, but thereafter it failed to submit this information untilApril 7, 1948.Subsequently, on or about November 26, 1947, Wolf, Cooley, Irwin and Donovanmet at Cooley's office.Nothing of moment was accomplished at this meeting,except the Respondent withdrew its former approval to a provision that it wouldsubmit to employees any alleged bad. work turned out by an employee, in caseswhere the employee was allegedly discharged for turning out alleged faultywork.Following this meeting, national officers of the Union stationed in New YorkCity again endeavored to negotiate an agreement between the parties. Theseefforts proved fruitless and were abandoned.In April 1948, the Union sought the assistance of the United States ConciliationService in an effort to bring the parties together again and consummate anagreement.Thereafter, pursuant to an arrangement made by Anna Weinstock, a UnitedStates Conciliator for the Federal Mediation and Conciliation Service, anothermeeting was held at the Roger Smith Hotel at Holyoke, Massachusetts, on April27, 1948.President Wolf and Cooley were present on behalf of the Respondent.Irwin and Donovan appeared for the Union.The parties explained to Weinstockthe status of the Agreement regarding the terms agreed upon previously beforeField Examiner Shooer and bargaining was resumed regarding the other pointsin dispute.Wolf took the position that Respondent was financially unable tomake any concessions in respect to wage increases, paid holidays or more lengthyvacations and other benefits for employees that would increase Respondent'scosts and that consequently its former position had not been changed.He alsorefused to agree to any form of so-called union security and was insistent thatonlyan open shop would be acceptable to the Respondent.Weinstock thensuggested that they sign a contract containing those terms and conditions upon0 It is noted that this was the first meeting attended by any official of the Respondentsince thecertification of the Union on April 30, 1947. SUSSEX HATS, INC.407which an agreement had been reached. Irwin, following a telephone conversationwith a national officer of the Union, then stated that the Union would do so.Wolf,for the firsttime sincethe bargaining negotiations had commenced, then assertedthe Respondent doubted that the Union presently represented a majority of theemployees.He refused to sign any contract until the Union furnished proof that.it still represented a majority of the employees in the unit.The Union repre-sentatives then withdrew from the meeting followingan assertionby Donovan,that the Respondent's claim was not advanced in good faith, and that the Union.would file charges alleging a refusal to bargain in good faith.B. ConclusionsThe Respondent asserts in its brief that its request that the Union furnish-proof that it has continued to be the choice of the majority of Respondent'semployees in the said appropriate unit was reasonable and proper and contendsthat the evidence fails to show a refusal to bargain. The undersigned doesnot agree.The record shows that at all times since the Union was certified as exclusiverepresentative, namely, April 30, 1947, the Respondent has failed to recognizeits obligation to bargain in good faith.It not only ignored the Union's two requests to fix a date for bargaining,negotiationsmade by letters sent to Respondent in May 1947, but thereafterwhen the Union's representative called its president by telephone, the latterasserted he was "too busy" to engage in bargaining conferences and said bewas delegating such authority to the Respondent's attorney.10Failure of anemployer to answer the letter of the union requesting a date for bargainingnegotiations, by itself, constitutes a refusal to bargain"Moreover, Cooley'srefusal to continue with negotiations unless and until the Union withdrewunfair labor practice charges previously filed by the Union is also a violationof Respondent's obligation to bargain in good faith'.Nor can the Respondent successfully urge, under the facts herein, that itwas justified in refusing to bargain on April 27, 1948, within 1 year after theUnion had been certified as statutory representative.Majority status, onceestablished, is presumed to continue in the absence of evidence to the contrary"The presumption of continuity of majority status may not be rebutted by ashowing of turn-over among employees in the unit." The position taken by theRespondent is inconsistent by its very nature with any good faith doubt ofmajority at any time while the negotiations were going on. Although Wolfasserts that he entertained doubt regarding the Union's status as majorityrepresentative after the August 14, 1947, strike, he admitted in his testimonythat he was not sure the Union had ceased to be the majority representativein November 1947 and in April 1948 or he would not have resumed bargainingnegotiations with the Union.Had Wolf sincerely doubted the majority status30The authority vested in Attorney Cooley was so limited that Cooley had no powertomake commitments on any vital and substantive provisions entering into a collectivebargaining agreement, thus such limitations imposed on Cooley constituted an impedimentrather than an aid toward reaching an agreement.n SeeMatter of Marshall and BruceCo., 75 N. L. It. B. 90;Matter of West Side Coop-erative Creamery Association,69 N. L. It. B. 546.12 SeeMatter of American Laundry Machine Company,76 N. L. It. B. 981.13 SeeMatter of Bethlehem Steel Company, 73N. L. It. B. 277;Matter of Harris-Wood-son Co., Inc.,70 N. L. It. B. 956, enf'd 162 F. 2d 97 (C. A. 4).'A SeeMatter of Marshall and BruceCo., 75 N. L.It. B. 90. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDof'the Union after the August 1947 strike he would hardly have been willingto travel to Boston in November and carry on further negotiations for severalhours and later again resume negotiations before the United States Conciliatorin April 1948. If Respondent had entertained a,good faith doubt of majorityfollowing the August 1947 strike, a fair inference arises that it would haverefused to resume bargaining relations. until such a doubt was dispelled andnot wait until the Union requested it to sign an agreement covering those termsthe parties had reached an agreement on before asserting its alleged doubtconcerning the majority status of the Union."On all of the foregoing and the entire record, the undersigned concludes andfinds that from on or about May 3, 1947, and at all times material thereafter,the Respondent has refused to bargain in good faith with the Union as the-exclusive representative of its employees in the appropriate unit, and therebyinterfered with its employees in the exercise of the rights guaranteed in Section.7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE:The activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has.engaged in unfair laborpractices, it will be recommended that the Respondent cease and desist there-from and take certain affirmative action designed to effectuate the policies ofthe Act.Having found that the Respondent has refused to bargain collectivelywith the Union as the exclusive representative of its employees in an appro-priate unit, the undersigned will recommend that the Respondent, upon request,-bargain collectively with the Union.Because of the basis of. the Respondent's refusal to bargain, as indicated in thefacts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the Respondent's conduct in thepast, the undersigned will not recommend that the Respondent cease and desistfrom the commission of any other unfair labor practice.Nevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that theRespondent cease and desist from the unfair labor practices found and from inany manner interfering with the efforts of the Union to bargain collectivelywith it.18-Upon the basis of the above findings of fact and upon the entire record in theease, the undersigned makes the following :CONCLUSIONS OF LAW.1.United Hatters, Cap & Millinery Workers' International Union, AFL, is a9abor organization, within the meaning of the Act.2.All production employees of the Respondent, including packers, shippers,learners, and part time students, but excluding executives, office employees,15 SeeMatter of Atlanta Journal Company, et al.,23 N. L. R. B. 1634.10 SeeN. L. R. B. v. Express Publishing Company.312 U. S. 426. SUSSEXHATS, INC.409maintenance employees, and all supervisory employees with authority to hire,promote, discharge, discipline or otherwise effect changes in the status of em-ployees or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the 'meaning of Section 9 (b) ofthe Act.3.United Hatters, Cap & Millinery Workers' International Union, AFL, wason April 30, 1947, and at all times thereafter has been, the exclusive representa-tive of all employees in the aforesaid unit for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act..4.By refusing on May 3, 1947, on August 15, 1947, on April 27, 1948, and at alltimes thereafter, to bargain collectively with United Hatters, Cap & MillineryWorkers' International Union, AFL, as the exclusive representative of all itsemployees in the appropriate unit, the Respondent has engaged and is engagingin unfair labor practices, within the meaning of Section 8 (a) (5) of the Act.5.By the aforesaid refusal to bargain, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, and has thereby engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondent,Sussex Hats, Inc., Holyoke, Massachusetts, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Hatters, Cap & MillineryWorkers' International Union, AFL, as the exclusive representative of all pro-duction employees of the Respondent, including packers, shippers, learners, andpart time students, but excluding executives, office employees, maintenance em-ployees, and all supervisory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of employees or effectivelyrecommend such action, in respect to rates of pay, wages, hours of employment,and other conditions of employment ;(b) In any 'manner interfering with the efforts of United Hatters, Cap &MillineryWorkers' International Union, AFL, to bargain collectively with iton behalf of the employees in the aforesaid appropriate unit.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act:(a)Upon request bargain collectively with United Hatters, Cap & MillineryWorkers' International Union, AFL, as the exclusive representative of all pro-duction employees of the Respondent, including packers, shippers, learners,andpart time students, but excluding executives, office employees, maintenance em-ployees, and all supervisory employees with authority to hire, promote, dis-charge, discipline or otherwise effect changes in the status of employees oreffectively recommend such action, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement ;(b)Post at its plant in Holyoke, Massachusetts, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the First Region, shall, after being' duly signed by the 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent or its representative,be posted by the Respondent immediately uponreceipt thereof and. maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare 'customarily posted.Reasonable steps shall be taken by the Respondent, toinsure that said notices are not altered,defaced, or covered by any othermaterial;(c)Notify the Regional Director for the First Region, in writing, withintwenty(20) days from the date of the receipt of the Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is' further recommended'that, unless the Respondent shall, within twenty(20) days from the date of the receipt of this Intermediate Report, notify saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respond-ent to take such action.'As' provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, effective August 22,1948, as amended August18, 1948, any party may, within twenty(20) days from the date of service of theorder transferring the case to the Board,pfirsuant to Section 203.45 of saidRules and Regulations,filewith the Board,Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Interme-diate Report or to any other part of the,record or proceeding(including rulingsupon all motions or objections)as he relies upon, together with the original andsix copies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport.Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of the otherparties.Statements of exceptions and briefs shall designate by precise citationthe portions of the record relied upon and shall be legibly printed or mimeo-graphed, and if mimeographed shall be double spaced. Proof of service on theother parties of all papers filed with the Board shall be promptly made as re-quired by Seetion 203.85.As further provided in said Section 203.46 should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions, recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations,be adopted by the Board and become its findings,conclusions,and order,and all objections thereto shall be deemed waived for all purposes.Dated at Washington,D. C., this 31st day of May 1949.HENRY J. KENT,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of theNational LaborRelations Act, as amended, we hereby notify our employees that :WE WILL BARGAIN collectively upon request withUNITEDHATTERS, CAP &MILLINERY WORKERS' INTERNATIONALUNION, AFL,as the exclusive repre-sentative of:All production employees at our Holyoke plant, including packers, shippers,learners,and part-time students,but excluding executives,office employees, SUSSEX HATS, INC.411maintenance employees and all supervisory employees with authority tohire, promote, discharge, discipline or otherwise effect changes in the statusof employees or effectively recommend such action, and if an understandingis-,'reached, embody such understanding in a signed agreement.WE 'WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain with us, or refuse to bargain with said Union as theexclusive representative of the employees in the bargaining unit set forthabove.SUSSEX HATS, INC.,Employer.By -----------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the date of posting,and must not be altered, defaced, or covered by any other material.0